Appeal from a judgment of the Albany County Court, entered in the Albany county clerk’s office on the 25th day of October, 1939, in favor of the plaintiff and against the defendant for the sum of $363.10. The respondents are milk dealers and paid $250 to the appellant with the application for a milk dealer’s license. [See, also, preceding case.] This application was finally denied and the recovery here is for a refund of the license fee which accompanied the application. Judgment unanimously affirmed, with costs. Present —- Hill, P. J., Crapser, Bliss, Heffernan ' and Sehenck, JJ.